Exhibit 10.6

COMMITMENT TO PAY PROJECT COSTS

THIS COMMITMENT TO PAY PROJECT COSTS, dated as of March 31, 2006 (this
“Commitment”), is made by WYNN RESORTS, LIMITED, a Nevada corporation (“WRL”),
in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as the administrative agent
acting on behalf of itself and the Bank Lenders pursuant to the Bank Credit
Agreement (together with its successors and assigns in such capacity, the “Bank
Agent”), U.S. BANK NATIONAL ASSOCIATION, in its capacity as trustee under the
2014 Notes Indenture (together with its successors and assigns in such capacity,
the “2014 Notes Indenture Trustee”), each other Agent Beneficiary (as defined
below) from time to time party to the Intercreditor Agreement. This Commitment
is made and delivered pursuant to the Master Disbursement Agreement (as amended,
modified, supplemented or amended and restated from time to time, the
“Disbursement Agreement”), dated as of December 14, 2004 among Wynn Las Vegas,
LLC, a Nevada limited liability company (the “Company”), the Bank Agent, the
2014 Notes Indenture Trustee and Deutsche Bank Trust Company Americas, as the
disbursement agent (together with its successors and assigns in such capacity,
the “Disbursement Agent”). The Bank Agent, the 2014 Notes Indenture Trustee, the
Bank Lenders, and the 2014 Noteholders under their respective “Facility
Agreements” (such term as used in this Commitment having the meaning given in
the Intercreditor Agreement), together with any “Project Credit Parties” that
are from time to time parties to the Intercreditor Agreement pursuant to
Section 10.15 thereof and any “First Lien Secured Party” or “Second Lien Secured
Party” represented by any such “Project Credit Party” (each such term as used in
this Commitment having the meaning given in the Intercreditor Agreement), are
hereinafter referred to as the “Lender Beneficiaries”. The Bank Agent, the 2014
Notes Indenture Trustee and any other “Project Credit Parties” as provided in
the foregoing sentence are hereinafter referred to as the “Agent Beneficiaries”.
Except as otherwise specified in this Commitment, capitalized terms used but not
defined herein shall have the respective meanings given them in Exhibit A to the
Disbursement Agreement, and the Rules of Interpretation contained in said
Exhibit A shall apply hereto.

RECITALS

A. Phase I Project. The Company has constructed and now owns and operates Wynn
Las Vegas, an approximately 2,700-room hotel, casino, golf course and
entertainment complex with related ancillary facilities, located on the site of
the former Desert Inn Resort & Casino (the “Phase I Project”).

B. Phase II Project. The Company intends to develop, construct, own and operate
an expansion of the Phase I Project, consisting of a 2,054-suite hotel tower,
additional casino space and additional restaurants, a spa, swimming pools, and
retail and convention space with related ancillary facilities, located on
approximately 20 acres of land adjacent to the Phase I Project, tentatively
named “Encore at Wynn Las Vegas” (the “Phase II Project” and, collectively with
the Phase I Project, the “Projects”).

C. 2014 Notes Indenture. The Company, Wynn Las Vegas Capital Corp., a Nevada
corporation (“Capital Corp.”), certain guarantors party thereto and the 2014
Notes Indenture Trustee have entered into the First Mortgage Notes Indenture (as
amended, amended and restated, supplemented or otherwise modified from time to
time, including any permitted refinancings thereof, the “2014 Notes Indenture”),
pursuant to which the Company and Capital Corp. have issued the 2014 Notes and
may issue Additional Notes, as more particularly described therein.

D. Bank Credit Facility. The Company, the Bank Agent, the Bank Lenders and the
other parties thereto have entered into the Credit Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including any permitted refinancings thereof, the “Bank Credit Agreement”),
pursuant to which the Bank Lenders have agreed, subject to the terms thereof, to
provide



--------------------------------------------------------------------------------

the Bank Credit Facility to the Company to finance a portion of the costs
related to the Projects and for working capital and general corporate purposes,
as more particularly described therein.

E. Disbursement Agreement. The Company, the Bank Agent, the 2014 Notes Indenture
Trustee and the Disbursement Agent have entered into the Disbursement Agreement
in order to set forth, among other things, (a) the mechanics for and allocation
of the Company’s request for advances under the various Facilities and from the
Company’s Funds Account and (b) the conditions precedent to the Closing Date, to
the initial advance and to subsequent advances. This Commitment is being entered
into to document WRL’s commitment to contribute funds to the Company as
contemplated in the definition of the term “Available Funds” under the
Disbursement Agreement.

F. Benefit to WRL. The Company is a wholly owned subsidiary of WRL and
acknowledges that it will benefit, directly and indirectly by the increase in
the Available Funds that will occur under the Disbursement Agreement by reason
of this Commitment.

COMMITMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, WRL hereby consents and agrees (and each of
the other parties hereto agrees and accepts) as follows:

1. Commitment.

(a) The undersigned WRL, as primary obligor and not merely as surety,
unconditionally and irrevocably guarantees to each of the Bank Agent, the 2014
Notes Indenture Trustee and any other Agent Beneficiary the performance by the
Company of its obligation under the Disbursement Agreement to pay Project Costs
as the same become due and payable together with all reasonable expenses
incurred by the Disbursement Agent or the Lender Beneficiaries in enforcing such
obligations or the terms hereof, including, without limitation, reasonable fees
and expenses of legal counsel (collectively, the “Obligations”), and agrees that
if for any reason the Company shall at any time, not have sufficient funds to
pay Project Costs as and when they are due, WRL will pay the same forthwith.
Notwithstanding any other provision hereof, WRL’s aggregate liability under this
Section 1(a), excluding any amounts payable under Section 16 below shall in no
event exceed the “Liability Cap.” As used herein, the term “Liability Cap” shall
mean Two Hundred Fifteen Million Three Hundred Thousand Dollars ($215,300,000);
provided, however, that at any time and from time to time, if any category of
Available Funds has increased from the amount set forth on Appendix VIII to the
Company’s Phase II Approval Date Request dated March 14, 2006, then WRL shall be
entitled to submit to the Disbursement Agent a certificate evidencing such
increase, and upon written confirmation by the Disbursement Agent of the same
(not to be unreasonably withheld), the Liability Cap shall be reduced by the
amount of such increase in Available Funds; provided, further, however, that in
no event shall the Liability Cap be reduced if as a result of such reduction the
Company shall cease to be In Balance under the Disbursement Agreement. At such
time as the Liability Cap equals zero (0), then this Commitment shall terminate
and be of no further force or effect. WRL waives notice of acceptance of this
Commitment and of any obligation to which it applies or may apply under the
terms hereof, and waives diligence, presentment, demand of payment, notice of
dishonor or non-payment, protest, notice of protest, of any such obligations,
suit or taking other action by the Disbursement Agent or any Lender Beneficiary
against, and giving any notice of default or other notice to, or making any
demand on, any party liable thereon (including WRL).

 

2



--------------------------------------------------------------------------------

(b) This Commitment is an absolute, unconditional, continuing and irrevocable
guaranty of payment and not of collectibility and is in no way conditioned on or
contingent upon any attempt to enforce in whole or in part the Company’s
obligations to the Lender Beneficiaries and the Disbursement Agent. Subject to
the Liability Cap set forth in Section 1(a) above, if the Company shall at any
time, not have sufficient funds to pay Project Costs, as and when they are due,
WRL shall forthwith pay such Obligations in immediately available funds. Each
failure by the Company to pay any Obligations shall give rise to a separate
cause of action herewith, and separate suits may be brought hereunder as each
cause of action arises.

(c) Any Lender Beneficiary may, in accordance with the Financing Agreements or
any other Facility Agreement, at any time and from time to time (whether or not
after revocation or termination of this Commitment) without the consent of or
notice to WRL, except such notice as may be required by the Financing Agreements
or any other Facility Agreement or applicable law which cannot be waived,
without incurring responsibility to WRL, without impairing or releasing the
obligations of WRL hereunder, upon or without any terms or conditions and in
whole or in part, (i) change the manner, place and terms of payment or change or
extend the time of payment of, renew, or alter any Obligation, or any
obligations and liabilities (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof or in any manner modify, amend or
supplement the terms of any Facility Agreement or any other Facility Agreement,
the Disbursement Agreement or any documents, instruments or agreements executed
in connection therewith (in each case, with the consent of the Company if
required by such documents) and the guaranty herein made shall apply to the
Obligations as so changed, extended, renewed, modified, amended, supplemented or
altered in any manner; (ii) exercise or refrain from exercising any rights
against the Company or others (including WRL) or otherwise act or refrain from
acting; (iii) add or release any other guarantor from its obligations without
affecting or impairing the obligations of WRL hereunder; (iv) settle or
compromise any Obligations and/or any obligations and liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part hereof to the payment
of any obligations and liabilities which may be due to any Lender Beneficiary or
others; (v) sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner or in any order any property by whomsoever pledged or
mortgaged to secure or howsoever securing the Obligations or any liabilities or
obligations (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof and/or any offset thereagainst; (vi) apply any sums
by whomsoever paid or howsoever realized to any obligations and liabilities of
the Company and the other Loan Parties to the Lender Beneficiaries under any of
the Financing Agreements or any other Facility Agreement in the manner provided
therein regardless of what obligations and liabilities remain unpaid;
(vii) consent to or waive any breach of, or any act, omission or default under,
any Financing Agreement or any other Facility Agreement (including the
obligation to achieve Final Completion with respect to either Project) or
otherwise amend, modify or supplement (with the consent of the Company or other
Loan Parties, if required by such documents) any Financing Agreement or any
other Facility Agreement (including the obligation to achieve Final Completion
with respect to either Project) or any of such other instruments or agreements;
and/or (viii) act or fail to act in any manner referred to in this Commitment
which may deprive WRL of any right to subrogation which WRL may, notwithstanding
the provisions of Section 7, have against the Company or the other Loan Parties
to recover full indemnity for any payments made pursuant to this Commitment or
of any right of contribution which WRL may have against any other party.

(d) No invalidity, irregularity or unenforceability of the Obligations shall
affect, impair, or be a defense to the guaranty set forth herein, which is a
primary obligation of WRL.

(e) This is a continuing guaranty and all obligations to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon.

 

3



--------------------------------------------------------------------------------

In the event that, notwithstanding the provisions of Section 1(a) hereof, the
guaranty set forth herein shall be deemed revocable in accordance with
applicable law, then any such revocation shall become effective only upon
receipt by each Agent Beneficiary and the Disbursement Agent of written notice
of revocation signed by WRL. No revocation or termination hereof shall affect in
any manner rights arising under this Commitment with respect to Obligations
(i) arising prior to receipt by each Agent Beneficiary and the Disbursement
Agent of written notice of such revocation or termination and the sole effect of
revocation and termination hereof shall be to exclude from this Commitment any
Obligations thereafter arising which are unconnected with Obligations
theretofore arising or transactions theretofore entered into or (ii) arising as
a result of an Event of Default under the Disbursement Agreement occurring by
reason of the revocation or termination of this Commitment.

2. Representations and Warranties. WRL makes the representations and warranties
set forth below to the Funding Agents and the Disbursement Agent as of the date
hereof:

(a) WRL is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite corporate power and
authority to (i) carry on its business as now conducted, (ii) own and operate
the properties it purports to own, (iii) incur indebtedness and (iv) execute,
deliver and perform under this Commitment.

(b) WRL has duly authorized, executed and delivered this Commitment and neither
the execution and delivery hereof nor the consummation of the transactions
contemplated hereby nor the compliance with the terms hereof (i) contravenes the
formation documents or any other Legal Requirement applicable to or binding on
WRL, (ii) contravenes or results in any breach or constitutes any default under,
or results in or requires the creation of any Lien upon any of WRL’s properties
or under any agreement or instrument to which WRL is a party or by which it or
any of its properties may be bound, or (c) does or will require the consent or
approval of any Person which has not previously been obtained.

(c) All governmental authorizations and actions necessary to be obtained, made
or taken by WRL in connection with the execution and delivery by WRL of this
Commitment and the performance of its Obligations hereunder have been obtained
or performed and are valid and in full force and effect.

(d) This Commitment constitutes the legal, valid and binding obligation of WRL,
enforceable against WRL in accordance with the terms of this Commitment, subject
to applicable bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (whether enforcement is sought by proceedings in equity or law).

(e) There is no pending or, to the best of WRL’s knowledge, threatened action or
proceeding affecting WRL before any court, governmental agency or arbitrator,
which might reasonably be expected to materially and adversely affect the
financial condition, results of operations, business or prospects of WRL or the
ability of WRL to perform its obligations under this Commitment.

(f) WRL possesses all franchises, certificates, licenses, permits and other
governmental authorizations and approvals necessary for it to perform its
obligations under this Commitment.

(g) WRL has established adequate means of obtaining financial and other
information pertaining to the businesses, operations and condition (financial
and otherwise) of the Company, and WRL now is and hereafter will be familiar
with the businesses, operations and condition (financial and otherwise) of the
Company.

 

4



--------------------------------------------------------------------------------

(h) WRL is not an investment company within the meaning of the Investment
Company Act of 1940.

(i) WRL is, and immediately after giving effect to the incurrence of its
obligations under this Commitment will be, Solvent (as defined in the Credit
Agreement in effect on the date hereof).

3. Covenants. So long as this Commitment is in effect, WRL agrees that:

(a) it will preserve, renew and keep in full force and effect its corporate
existence and it will not amend, revise or modify its organizational documents;

(b) it will maintain in full force and effect all consents of any governmental
or other authority that are required to be obtained by it for it to perform its
obligations under this Commitment and will obtain any such consent that may
become necessary in the future;

(c) it will comply in all material respects with all applicable laws and orders
to which it may be subject if failure so to comply would materially impair its
ability to perform its obligations under this Commitment;

(d) promptly, and in any event within thirty (30) Banking Days after obtaining
knowledge thereof, WRL will give to each Agent Beneficiary and the Disbursement
Agent notice of the occurrence of any litigation or governmental proceeding
(i) pending against WRL which, if adversely determined, has a reasonable
possibility of adversely affecting WRL’s ability to comply with this Commitment
or (ii) which relates to this Commitment; and

(e) it will deliver such other documents and other information reasonably
requested by any Agent Beneficiary or the Disbursement Agent.

4. Waiver. To the fullest extent permitted by law, WRL hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties or
WRLs and agrees not to assert or take advantage of any such rights or remedies,
including without limitation (a) any right to require any Lender Beneficiary or
the Disbursement Agent to proceed against the Company or any other person or to
proceed against or exhaust any security held by any Lender Beneficiary or the
Disbursement Agent at any time or to pursue any other remedy in the power of any
Lender Beneficiary or the Disbursement Agent before proceeding against WRL
(including any right or claim of right to cause a marshalling of a debtor’s
assets or to proceed against WRL, any debtor or any other WRL of any debtor’s
obligations in any particular order, including, without limitation, any right
arising under Nevada Revised Statutes Section 40.430 to the fullest extent
permitted by Nevada Revised Statutes 40.495(2)), (b) any defense that may arise
by reason of the incapacity, lack of power or authority, death, dissolution,
merger, termination or disability of the Company or any other Person or the
failure of any Lender Beneficiary or the Disbursement Agent to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of the Company or any other Person, (c) demand, presentment, protest and notice
of any kind, including without limitation notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of the Company, any Lender Beneficiary, the
Disbursement Agent, any endorser or creditor of the Company or WRL or on the
part of any other person under this or any other instrument in connection with
any obligation or evidence

 

5



--------------------------------------------------------------------------------

of indebtedness held by any Lender Beneficiary, or the Disbursement Agent as
collateral or in connection with any Obligations, (d) any defense based upon an
election of remedies by any Lender Beneficiary, the Collateral Agent or any
collateral agent on their behalf, or the Disbursement Agent, including without
limitation an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or otherwise impairs any subrogation rights which
WRL may, notwithstanding the provisions of Sections 5 and 6, have against the
Company, any right which WRL may, notwithstanding the provisions of Sections 5
and 6, have to proceed against the Company for reimbursement, or both, (e) any
defense based on any offset against any amounts which may be owed by any Person
to WRL for any reason whatsoever, (f) any defense based on any act, failure to
act, delay or omission whatsoever on the part of the Company or the failure by
the Company to do any act or thing or to observe or perform any covenant,
condition or agreement to be observed or performed by it under the Financing
Agreements or any other Facility Agreement, (g) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal provided, that, upon payment in full of the Obligations, this
Commitment shall no longer be of any force or effect, (h) any defense, setoff or
counterclaim which may at any time be available to or asserted by the Company
against any Lender Beneficiary, the Disbursement Agent, the Construction
Consultant or any other Person under any of the Financing Agreements or any
other Facility Agreement, including in connection with the exercise of any
judgment by the Disbursement Agent, the Construction Consultant or any other
Person under the Disbursement Agreement or by reason of the delay or failure by
the Disbursement Agent or the Construction Consultant or any other Person to
perform their duties thereunder, (i) any duty on the part of any Lender
Beneficiary or the Disbursement Agent to disclose to WRL any facts any such
Person may now or hereafter know about the Company, regardless of whether such
person has reason to believe that any such facts materially increase the risk
beyond that which WRL intends to assume, or have reason to believe that such
facts are unknown to WRL, or have a reasonable opportunity to communicate such
facts to WRL, and WRL acknowledges that it is fully responsible for being and
keeping informed of the financial condition of the Company and the other Loan
Parties and of all circumstances bearing on the risk of non-payment of any
obligations and liabilities hereby guaranteed, (j) the fact that WRL may at any
time in the future no longer be a parent company of the Company, (k) any defense
based on any change in the time, manner or place of any payment under, or in any
other term of, the Disbursement Agreement, any other Facility Agreement or any
other amendment, renewal, extension, acceleration, compromise or waiver of or
any consent or departure from the terms of the Disbursement Agreement, any other
Financing Agreement or any other Facility Agreement, (l) any defense arising
because of any Lender Beneficiary’s or the Disbursement Agent’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code, and (m) any defense based upon any borrowing
or grant of a security interest under Section 364 of the Bankruptcy Code.

5. Subordination. Any obligation of the Company to repay or reimburse WRL for
amounts paid hereunder is hereby subordinated to all obligations and liabilities
of all kinds and nature (including the “Obligations” (as defined in the
Disbursement Agreement)) of the Company to the Lender Beneficiaries. Without the
prior written consent of the Bank Agent, such repayment or reimbursement
obligations shall not be paid or withdrawn in whole or in part, nor shall WRL
accept any payment of or on account of any such amounts until all the
Obligations have been repaid in full. At the Bank Agent’s request, if an Event
of Default under the Disbursement Agreement has occurred and is continuing, WRL
shall cause Company to pay to the Collateral Agent for the benefit of the “First
Lien Secured Parties” (as defined in the Intercreditor Agreement) all or any
part of such repayment or reimbursement obligations. Any payment by Company or
any other Loan Party in violation of this Commitment shall be received by WRL in
trust for Lender Beneficiaries, and WRL shall cause the same to be paid to
Lender Beneficiaries immediately upon demand by the Bank Agent on account of
Company’s obligations thereto. WRL shall not assign all or any portion of any
such repayment or reimbursement rights while this Commitment remains in effect
and any attempted assignment thereof in violation of the provisions of this
Commitment shall be void.

 

6



--------------------------------------------------------------------------------

6. Subrogation. Until all Obligations have been paid in full, (a) WRL shall not
have any right of subrogation and waives all rights to enforce any remedy which
the Lender Beneficiaries or the Disbursement Agent now have or may hereafter
have against the Company and the other Loan Parties, and waives the benefit of,
and all rights to participate in, any security now or hereafter held by the
Lender Beneficiaries or the Disbursement Agent from the Company or the other
Loan Parties and (b) WRL waives any claim, right or remedy which WRL may now
have or hereafter acquire against the Company or the other Loan Parties that
arises hereunder and/or from the performance by WRL hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of the Lender Beneficiaries or the Disbursement Agent against the
Company or the other Loan Parties, or any security which the Lender
Beneficiaries or the Disbursement Agent now have or hereafter acquire, whether
or not such claim, right or remedy arises in equity, under contract, by statute,
under common law or otherwise.

7. Bankruptcy.

(a) So long as any of the Obligations are owed to any Lender Beneficiaries, WRL
shall not commence, or join with any other Person in commencing, any bankruptcy,
reorganization, or insolvency proceeding against the Company or any other Loan
Party. The obligations of WRL under this Commitment shall not be altered,
limited or affected by any proceeding, voluntary or involuntary, involving the
bankruptcy, reorganization, insolvency, receivership, liquidation or arrangement
of the Company or any other Loan Party, or by any defense which the Company or
any other Loan Party may have by reason of any order, decree or decision of any
court or administrative body resulting from any such proceeding.

(b) So long as any Obligations are owed to any Lender Beneficiaries, to the
extent of such Obligations, WRL shall file, in any bankruptcy or other
proceeding of or against the Company or any other Loan Party in which the filing
of proofs of claims is required or permitted by law, all claims which WRL may
have against the Company or any other Loan Party (but only to the extent)
relating to any indebtedness of the Company or such other Loan Party to WRL, and
hereby assigns to the Agent Beneficiaries all rights of WRL thereunder. If WRL
does not file any such claim, each of the Agent Beneficiaries as
attorney-in-fact for WRL is hereby authorized to do so in the name of WRL or, in
the discretion of any such Agent Beneficiary, to assign the claim to a nominee
and to cause proofs of claim to be filed in the name of such nominee. The
foregoing power of attorney is coupled with an interest and cannot be revoked.
The Agent Beneficiary nominees shall have the sole right to accept or reject any
plan proposed in any such proceeding and to take any other action which a party
filing a claim is entitled to take. In all such cases, whether in
administration, bankruptcy or otherwise, the person authorized to pay such a
claim shall pay the same to the Agent Beneficiaries to the extent of any
Obligations which then remain unpaid, and, to the full extent necessary for that
purpose, WRL hereby assigns to the Agent Beneficiaries all of WRL’s rights to
all such payments or distributions to which WRL would otherwise be entitled;
provided, however, that WRL’s obligations hereunder shall not be satisfied
except to the extent that the Agent Beneficiaries (or the Collateral Agent on
their behalf) receive cash by reason of any such payment or distribution. If the
Agent Beneficiaries (or the Collateral Agent on their behalf) receive anything
hereunder other than cash, the same shall be held as collateral for amounts due
under this Commitment.

 

7



--------------------------------------------------------------------------------

8. Successions or Assignments.

(a) This Commitment shall inure to the benefit of the successors or assigns of
the Lender Beneficiaries who shall have, to the extent of their interest, the
rights of the Lender Beneficiaries hereunder.

(b) This Commitment is binding upon WRL and its successors. WRL is not entitled
to assign its obligations hereunder to any other person or entity, and any
purported assignment in violation of this provision shall be void.

9. Waivers.

(a) No delay on the part of any Lender Beneficiary or the Disbursement Agent in
exercising any of its rights (including those hereunder) and no partial or
single exercise thereof and no action or non-action by any Lender Beneficiary or
the Disbursement Agent, with or without notice to WRL or anyone else, shall
constitute a waiver of any rights or shall affect or impair this Commitment.

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS COMMITMENT OR
RELATING TO THE SUBJECT MATTER OF THIS COMMITMENT AND THE RELATIONSHIP BETWEEN
WRL AND THE LENDER BENEFICIARIES AND THE DISBURSEMENT AGENT THAT IS BEING
ESTABLISHED. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THE
PARTIES HERETO HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
COMMITMENT, AND THAT EACH OF THE PARTIES HERETO WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF THE PARTIES HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

10. Interpretation. The section headings in this Commitment are for the
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.

11. Notices. All notices in connection with this Commitment shall be given by
notice in writing hand-delivered or sent by facsimile transmission or by
certified mail return-receipt requested (airmail, if overseas), postage prepaid.
All such notices shall be sent to the appropriate telecopier number or address,
as the case may be, set forth in Section 15 below or to such other number or
address as shall have been subsequently specified by written notice to the other
party, and shall be sent with copies, if any, as indicated below. All such
notices shall be effective upon receipt, and confirmation by answerback of any
such notice so sent by telecopier shall be sufficient evidence of receipt
thereof.

12. Amendments. This Commitment may be amended only with the written consent of
the parties hereto.

13. Jurisdiction; Governing Law.

(a) Any action or proceeding relating in any way to this Commitment may be
brought and enforced in the courts of the State of New York in Manhattan or of
the United States for the Southern District of New York. Any such process or
summons in connection with any such action or proceeding may be served by
mailing a copy thereof by certified or registered mail, or any substantially
similar form of mail, addressed to WRL as provided for notices hereunder.

 

8



--------------------------------------------------------------------------------

(b) This Commitment and the rights and obligations of WRL, the Agent
Beneficiaries and the Disbursement Agent hereunder shall be governed by and
construed in accordance with the law of the State of New York without reference
to principles of conflicts of laws (other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law).

14. Integration of Terms. This Commitment contains the entire agreement between
WRL, the Agent Beneficiaries and the Disbursement Agent relating to the subject
matter hereof and supersedes all oral statements and prior writing with respect
hereto.

15. Addresses.

 

  (a) The address of WRL for notices is:

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: President

Facsimile Number: (702) 770-1100

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071-3144

Attn: Jerome L. Coben

Facsimile Number: (213) 687-5600

 

  (b) The address of the Bank Agent for notices as:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank Securities Inc.

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attn: Gerard Dupont

Facsimile Number: (214) 740-7910

 

  (c) The address of the 2014 Notes Indenture Trustee for notices is:

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107

Attn: Lori Rosenberg

Facsimile No.: (651) 495-8097

 

  (d) The address of the Disbursement Agent for notices is:

Deutsche Bank Trust Company Americas

60 Wall Street, 11th Floor

New York, New York 10005

Attention: Amy Sinensky

Facsimile Number: (212) 797-4885

 

9



--------------------------------------------------------------------------------

16. Collection Expenses. If any Agent Beneficiary (or the Collateral Agent or
the Disbursement Agent on behalf of any of them) is required to pursue any
remedy against WRL hereunder, WRL shall pay to the Agent Beneficiaries, the
Collateral Agent or the Disbursement Agent, as the case may be, upon demand, all
reasonable attorneys’ fees and expenses all other reasonable costs and expenses
incurred by the Agent Beneficiaries, the Collateral Agent or the Disbursement
Agent in enforcing this Commitment.

17. Reinstatement of Agreement. This Commitment shall continue to be effective
or be reinstated, as the case may be, if at any time any payment to or on behalf
of the Company or by the Company under the Financing Agreements or any other
Facility Agreement or by WRL hereunder is rescinded or must otherwise be
returned by the Agent Beneficiaries (or the Collateral Agent or the Disbursement
Agent on behalf of any of them) upon the insolvency, bankruptcy, reorganization,
dissolution or liquidation of the Company or otherwise, all as though such
payment had not been made.

18. Counterparts. The Commitment may be executed in one or more duplicate
counterparts, and when executed and delivered by all of the parties listed below
shall constitute a single binding agreement.

19. Agents.

(a) The Agent Beneficiaries may appoint or designate the Collateral Agent and/or
the Disbursement Agent to exercise or enforce their rights and remedies under
this Commitment and to otherwise act on their behalf in all matters related
hereto. WRL shall respect and treat any and all actions so taken by the
Collateral Agent and/or the Disbursement Agent as if taken by the Agent
Beneficiaries.

(b) All references in this Commitment to the Disbursement Agent shall mean and
be construed as the Disbursement Agent acting pursuant to the Disbursement
Agreement. All references in this Commitment to the Collateral Agent shall mean
and be construed as the Collateral Agent acting pursuant to the Intercreditor
Agreement.

20. No Benefit to the Company. This Commitment is for the benefit of only the
Lender Beneficiaries and is not for the benefit of the Company or the other Loan
Parties. This Commitment shall not be deemed to be a contract to make a loan, or
extend other debt financing or financial accommodation, for the benefit of the
Company or the other Loan Parties, in each case within the meaning of
Section 365(e) of the Bankruptcy Code.

21. Intercreditor Agreement. All rights and remedies of any “Project Credit
Parties” on behalf of any “Second Lien Secured Parties” (as each such term is
defined in the Intercreditor Agreement) hereunder are, as among the Agent
Beneficiaries, subject to the terms of the Intercreditor Agreement. This
provision is for the benefit of, and may be enforced exclusively by, the Agent
Beneficiaries which are “First Lien Secured Parties” (as defined in the
Intercreditor Agreement) or their representatives only. For the avoidance of
doubt, this provision is not for the benefit of WRL and may not, under any
circumstances, be enforced by WRL.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WRL has caused this Commitment to be duly executed and
delivered as of the day and year first written above.

 

WYNN RESORTS, LIMITED

a Nevada corporation,

as WRL

By:

 

/s/ Ronald J. Kramer

  Name: Ronald J. Kramer   Title: President